McCOY, P. J., and WHITING, J.
(dissenting). We are of the view that the judgment should be affirmed. The plaintiff has had her day in court to show equity in her favor. We apprehend that if the trial court, upon the findings -of fact now before this court on appeal, had based the judgment in favor of defendants upon the conclusion of law that plaintiff had not shown equity, none of us would be in favor of reversal. Instead of basing the judgment upon the -proper legal -conclusion, the trial court based *127the same upon an untenable ground. In Shelby v. Bowden, 16 S. D. 531, 94 N. W. 416, this court held that a judgment should be affirmed on appeal -if supported by findings of fact to which no objections were made, regardless of the reasons assigned' by the trial court for the judgment. In Davis v. Jacobson, 13 N. D. 430, 101 N. W. 374, it-was held that an order granting a new trial will not be reversed merely because the trial court assigned a wrong reason for it; it is the correctness of the -order, and not the reason assigned, that is involved upon the appeal. To- the same effect are the following decisions: Thompson v. Roberts, 16 S. D. 403, 92 N. W. 1079; Tobin v. McKinney, 15 S. D. 257, 88 N. W. 572, 91 Am. St. Rep. 694; Id., 14 S. D. 52, 84 N. W. 228, 91 Am. St. Rep. 688; Sargent v. Kindred, 5 N. D. 8, 63 N. W. 151. These cases cl-early illustrate the principle that the court should, -on appeal, render the- proper judgment required by the facts found, regardless of the conclusions of law or reasons given by the trial court for its action. It is the correctness of the judgment, based on the whole record, that is .involved upon appeal, and'not the correctness of the reason assigned by th-e trial court for rendering such judgment.